Citation Nr: 1307023	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  The propriety of a reduction of the disability rating for service-connected asbestosis from 60 percent disabling to 30 percent disabling, effective April 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1955 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions from Regional Offices (ROs) of the Department of Veterans Affairs (VA).  A January 2009 rating decision from the VA RO in St. Louis, Missouri denied entitlement to a TDIU.  A February 2012 rating decision from the VA RO in Cleveland, Ohio implemented a proposed reduction in the disability rating of the Veteran's service-connected asbestosis from 60 percent to 30 percent.  Jurisdiction over these matters now resides with the VA RO in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to the reduction of the rating for the Veteran's asbestosis, when a claimant has filed a timely notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In January 2013, the Veteran timely disagreed with a February 2012 rating decision that reduced the disability evaluation for the Veteran's asbestosis from 60 percent to 30 percent.  See 38 C.F.R. §§ 20.201, 20.302 (2012).  Therefore, the Board must remand the claim to the agency of original jurisdiction so that a statement of the case may be issued.

With respect to the Veteran's claim for a TDIU, in January 2010, the Veteran requested a Travel Board hearing, and a hearing was scheduled for March 23, 2010.  On March 1, 2010, the Veteran informed the RO that he could not attend his scheduled hearing, and his hearing was cancelled.  On March 10, 2010, the Veteran requested a video conference hearing, and a hearing was scheduled for January 2011.  In December 2010, the Veteran withdrew his request for such a hearing, and his hearing was cancelled.  In September 2011, the Veteran requested a Travel Board hearing before a Veterans Law Judge at the VA RO in Huntington, West Virginia.  To date, a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a hearing.  Accordingly, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO in Huntington, West Virginia.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R.           §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue a statement of the case on the issue of the propriety of the reduction of the disability rating for the Veteran's service-connected asbestosis from 60 percent to 30 percent.  Provide the Veteran with appropriate notice of his appellate rights, and he should be given an opportunity to perfect an appeal.  To the extent that the Veteran desires a hearing before a Veterans Law Judge on such issue, this hearing should be scheduled to occur as described in the next remand directive.  This matter should be returned to the Board only if an appeal is perfected.

2.  Then, schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Huntington, West Virginia addressing the Veteran's claim of entitlement to a TDIU.  After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.

To the extent that the Veteran perfects his claim regarding the reduction of the rating of his service-connected asbestosis and desires a hearing before a Veterans Law Judge on such issue, this hearing should also address the propriety of that reduction.  

In either case, all correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

